DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PROCESS FOR THE PRODUCTION OF AN ARTICLE FOR THE CLADDING OF FLOORS OR WALLS.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dry amount of filling composition" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution the “at least one mineral filler” is assumed to be “the dry amount.”
Regarding claims 2, 5-6, 10-14, 19, 23, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 5, and 10 recites the broad recitation “a vinyl monomer”, and the claim also recites “more preferably styrene,” which is the narrower statement of the range/limitation.
Claim 6, and 12 recites the broad recitation “an organic peroxide”, and the claim also recites “more preferably methyl ethyl ketone peroxide (MEKP),” which is the narrower statement of the range/limitation.
Claim 11 recites the broad recitations “at least 10 minutes” and “at most 20 minutes”, and the claim also recites “at least 11 minutes,” and “at most 18 minutes, at most 16 minutes,” which is the narrower statement of the range/limitation.
Claim 13 recites the broad recitation “organometallic compound” and the claim also recites “an organic cobalt salt, and cobalt octanoate,” which is the narrower statement of the range/limitation.
Claim 14 recites the broad recitation “quartz” and the claim also recites “quartz grains, quartz grains having an average particle size in the range of 1 to 3 mm, dried quartz grains,” which is the narrower statement of the range/limitation. Claim 14, also recites the broad recitation “sand” and the claim also recites “and which has been dried and sieved,” which is the narrower statement of the range/limitation.
Claim 19 recites the broad recitation “spraying” and the claim also recites “spraying with a spray gun under pressure,” which is the narrower statement of the range/limitation.
Claim 23 recites the broad recitation “5 minutes to 6 hours” and the claim also recites “at least 15 minutes, and at most 300 minutes,” which is the narrower statement of the range/limitation.
Claims 3-4, 7-9, 15-18, 20-22, 24-26 are rejected for their dependence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17, 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Moreels (WO 2014114989 A1) in view of Russell (US 3,078,249 A).
Regarding claim 1, Moreels discloses a process for the production of an article for the cladding of floors or walls (title/abstract), comprising the steps of in a mold: 
a) applying a gel coat layer, based on a first curing polymer resin, on the inside of the mold in order to obtain a coated mold (abstract, pp. 9, 14), 

the filling composition for the core contains 10-30 wt% polyester resin (p. 15) which overlaps the claimed range of at least 5%wt and at most 20%wt of curing polymer resin, relative to the dry amount of filling composition (MPEP § 2144.05), and the filling composition contains 1-3 wt. % MEKP initiator (pp. 13-14), which  overlaps the claimed only one single initiator in a concentration of 0.5%wt to 5.0%wt relative to the amount of curing polymer resin in the filling composition (MPEP § 2144.05).
Moreels does not appear to explicitly disclose wherein the core of the article has a thickness of at least 10 mm.
However, Russel discloses similar monolithic cast objects comprising a resinous binder and a higher percentage of inert filler material, for example floor tiles (1:1-17, EXAMPLE 4-5) having thicknesses between ¼ and ¾ of an inch (2:54, EXAMPLE 4-5), which overlaps the claimed range of at least 10 mm (¼” is 6.35 mm and ¾” is 19.05 mm).   
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Moreels to include the thickness of Russel, because such thicknesses are known in the art for similar tiles and could be formed with expected results. 
Regarding claim 2, Russel discloses thicknesses between ¼ and ¾ of an inch (2:54, EXAMPLE 4-5), which overlaps the claimed range of at least 15 mm (¼” is 6.35 mm and ¾” is 19.05 mm).
Regarding claim 3, Moreels suggests including a fiber-reinforced layer (p. 4).
Regarding claim 4, Moreels discloses the filling composition for the core contains 10-30 wt% polyester resin (p. 15) which overlaps the claimed range of at most 19%wt of curing polymer resin.

Regarding claim 6, Moreels discloses the one single initiator in the filling composition is an organic peroxide, more preferably methyl ethyl ketone peroxide (MEKP) (pp. 13, 15-16).
Regarding claim 7, Moreels discloses that the first and the second curing polymer resins belong to the same chemical family of curable polymeric resins (pp. 14-15).
Regarding claim 8, Moreels discloses the gel coat layer in the coated mold of step a) is only cured partially before the coated mold of step a) is subjected to step b) (pp. 5, 22).
Regarding claim 9, Moreels discloses the curing polymer resin of step a) is cured only until the gel coat layer is at most touch dry, before the coated mold of step a) is subjected to step b) (p. 5).
Regarding claim 11, Moreels discloses the first curing polymer resin has a gel time of at least 2 minutes and not longer than 24 hours (p. 22), which overlaps the claimed range of at least 10 minutes and at most 20 minutes (MPEP § 2144.05).
Regarding claim 12, Moreels discloses step a) wherein the gel coat layer in step a) comprises at least one initiator selected from a group consisting of only one initiator, an organic peroxide, and methyl ethyl ketone peroxide (pp. 13, 15-16).
Regarding claim 13, Moreels discloses the filling composition for the core in step b) and the gel coat layer in step a) further includes a cobalt octanoate accelerator (pp. 12-13).
Regarding claim 14, Moreels discloses the mineral filler is quartz, quartz grains, quartz grains having an average particle size in the range of 1 to 3 mm, dried quartz grains, sand, sand which has been dried and sieved (p. 17) , dolomite powder (p. 18), and mixtures or combinations thereof.

Regard 16, Moreels discloses the mineral filler in step b) comprises a mixture of a first filler with grains which have an average diameter in the range of 0.5-5 mm, with a second filler with fine grains having an average diameter in the range of 50-500 µm (p. 17).
Regarding claim 17, Moreels discloses the mold is treated with a release agent before steps a) and b) (pp. 18-19).
Regarding claim 19, Moreels discloses wherein the gel coat layer is applied by spreading with a brush or roller, spraying, and spraying with a spray gun under pressure (claim 7).
Regarding claim 20, Moreels discloses an additional unsaturated polyester resin in core and the gel layer may be included in at least 0.5-20 wt.% and which is characterized by an elongation at break after curing of the resin and tested according to ISO 527 of at least 4.0% (p. 20).
Regarding claim 21 and 22, Moreels suggests that the filling composition and the gel coat layer contains a dye, a pigment, paint flakes, metal flakes, and combinations thereof (pp. 12, 14-15, 22).
Regarding claim 23, Moreels discloses step a) wherein the partial curing of the gel coat layer comprises the storage of the coated mold in an environment with a temperature in the range of from 10º C. to 50º C., for a period of time of at least 2 minutes and no longer than 24 hours (p. 22), which overlaps the claimed range of 18-23º C. for 5 minutes to 6 hours (MPEP § 2144.05).
Regarding claim 24, Moreels discloses the filling composition for step b) is obtained by first dry blending of the mineral filler material, if present with other dry ingredients of the filling composition, followed by the injection of the curing polymer resin, preferably as a mixture which 
Regarding claim 25, Moreels discloses as part of step b) after the introduction of the filling composition into the core of the coated mold the mold is vibrated, possibly in more than one period, with each time an interval, between which the mold may be transferred to another location, and wherein the vibration occurs at a frequency of a number of cycles per minute which is in the range of 10 to 600 cycles per minute, and for a total vibration time which is in the range of 15 seconds to 2 minutes (p. 23).
Regarding claim 26, Moreels discloses as part of step b), upon introduction of the filling composition into the core of the coated mold the amount of introduced filling composition is limited in such a way that, if present after shaking, it fills at least 100% of the remaining free volume of the mold and not exceeding 105% of that remaining free volume (p. 23).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moreels (WO 2014114989 A1) in view of Russell (US 3,078,249 A) as applied to claim 17 above, further in view of Marbocote (Technical Data Sheet Spraycote Mould Release Agent).
Moreels does not appear to explicitly disclose the release agent comprises a polymeric resin, dissolved in an aliphatic hydrocarbon solvent.
However, Marbocote discloses a conventional mold release for gel coated molds (Product Description) which is a polymer resin dissolved in an aliphatic hydrocarbon solvent (Physical Properties).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Moreels to include the mold release of Marbocote, because . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ruede et al.
US 20190300703 A1
Choi et al.
US 20190077060 A1
Black et al.
US 7713615 B2
Schoela et al.
US 6699544 B2
Skelhorn et al.
US 6323269 B1
Skelhorn 
US 6153670 A
Mack et al.
US 7431789 B2
Peng et al.
Mechanical behaviour and microstructure of an artificial stone slab prepared using a SiO2 waste crucible and quartz sand
Gomes et al.
Production and characterization of a novel artificial stone using brick residue and quarry dust in epoxy matrix
Lee et al.
Artificial stone slab production using waste glass, stone fragments and vacuum vibratory compaction


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742